DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of new Species B in the reply filed on December 20, 2021 is acknowledged.  See the Interview Summary filed December 16, 2021.  Applicant’s election is based on the modified election/restriction requirement discussed in the Interview.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.  (Note: Claim 18 was also non-elected but depends from an allowable independent Claim 15, so has been rejoined with the examination of Claim 15 and its respective dependent claims).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the pressure holding and pressure regulating valves" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. 102014225958 to Besier et al (see U.S. .
Regarding Claim 1, Besier et al disclose a multi-circuit hydraulically open brake system (see Figure 1) having most all the features of the instant invention including:  at least two wheel brakes 8a-8d which are assigned to in each case one brake circuit of at least two brake circuits 13a,b with a pressure discharge path (see paragraph 0049 of the corresponding PG Pub ‘877 document), a first multi-circuit pressure generator 5 and a second multi-circuit pressure generator 105 connected in between a fluid vessel 4/104 and the at least two wheel brakes 8a-8d (see Figure 1), and a hydraulic unit 61 configured (i) to connect hydraulically the first and second pressure generators 5,105 to the at least two wheel brakes 8a-8d, and (ii) to modulate individual brake pressure in the at least two wheel brakes 8a-8d (see paragraphs 0041 and 0050 of the corresponding PG Pub ‘877 document), wherein the first pressure generator 5 is configured as a first plunger system (see Figure 1) and is assigned to a main system which comprises a first energy supply 70 and a first evaluation and control unit 60a (see paragraph 0041 of the corresponding PG Pub ‘877 document), wherein the second pressure generator 105 is configured as a pump system 142/142 and is assigned to a secondary system which comprises a second energy supply 170 (see paragraph 0065 of the corresponding PG Pub ‘877 document), which is independent of the first energy supply 70 (see paragraph 0077 of the corresponding PG Pub ‘877 document), and a second evaluation and control unit 160a configured to actuate the second pressure generator 105 (see paragraph 0043 of the PG Pub ‘877 document), and wherein components of the hydraulic unit 61 are assigned to the main system for the individual brake pressure 
However Besier et al do not disclose that the first and second pressure generators are connected hydraulically in series between the fluid vessel and the at least two wheel brakes.
Brenn et al are relied upon merely for their teachings of a multi-circuit hydraulically open brake system having a first pressure generator 36 and a second pressure generator 38 which are connected hydraulically in series between a fluid vessel 18 and two wheel brakes 28 (see Figure 1 and paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake system of Besier et al so that the first pressure generator and the second pressure generator are connected hydraulically in series between the fluid vessel and the wheel brakes as taught by Brenn et al as an alternate means of providing fluid flow between the pressure generators, reservoir/fluid vessel, and wheel brakes.  Providing the components in a series configuration would allow for a more direct and simpler fluid connection.
Regarding Claim 2, Besier et al., as modified, further disclose that first of all the first pressure generator 5 of Besier et al or 36 of Brenn et al and then the second pressure generator 105 of Besier et al or 38 of Brenn et al are arranged downstream of the fluid vessel 4 of Besier et al or 18 of Brenn et al. (see Figure 1 of Besier et al and Figure 1 of Brenn et al).

Regarding Claim 9, Besier et al., as modified, further disclose that the second pressure generator 105 is configured as the pump system 142/142 and the pump system has a first pump 142 assigned to a first brake circuit of the at least two brake circuits 13a,b (see Figure 1 of Besier et al), a second pump 142 which is assigned to a second brake circuit of the at least two brake circuits 13a,b (see Figure 1 of Besier et al), and a common drive which drives the first and second pumps 142 (see Figure 1 of Besier et al and paragraph 0065 of the corresponding PG Pub ‘877 document).
Regarding Claim 10, Besier et al., as modified, further disclose that for each wheel brake 8a-8d of the at least two wheel brakes, the hydraulic unit 61 comprises in each case one inlet valve 6a-6d and in each case one outlet valve 7a-7d for the individual brake pressure modulation (see paragraph 0050 and Figure 1 of Besier et al).
Regarding Claim 11, Besier et al., as modified, further disclose that the hydraulic unit 61 has in each case one shut-off valve 26a,b for the first plunger system in each brake circuit of the at least two brake circuits 13a,b (see Figure 1 of Besier et al), and the shut-off valve 26a,b, in each case, is configured to replenish brake fluid from the fluid vessel 4 (see Figure 1 of Besier et al and paragraph 0059 of the corresponding PG Pub ‘877 document).

Regarding Claim 14, Besier et al., as modified, further disclose that the hydraulic unit 61 has in each case one suction line 150a,b with a check valve 148a,b for the pump system 142/142 in each brake circuit of the at least two brake circuits 13a,b, which suction line 150a,b additionally connects the pump system 142/142 in each brake circuit of the at least two brake circuits 13a,b hydraulically to the fluid vessel 4/104 (see Figure 1 of Besier et al and paragraph 0065 of the corresponding PG Pub ‘877 document).

Allowable Subject Matter
Claims 4-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent Claim 15 (and its respective dependent Claims 16-20), while German Patent No. DE 102014225958 to Besier et al and PG Publication No. 2016/0214582 to Brenn et al disclose most all the features of Claim 15, as applied to and dispensing with the individual brake pressure modulation in the at least two wheel brakes.
In other words, when the main system of the brake system fails, the secondary system regulates brake pressure in the braking circuits by means of the second pressure generator but the individual brake pressure modulation in the wheel brakes is dispensed with.   This type of brake system design would require no mechanical or hydraulic intervention by the driver but still provides redundancy to enable sufficient braking power even in the event of a failure.
It is for these reasons that Claims 15-20 define over the prior art of record.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2013/0292999 to Strengert et al., PG Publication No. 2014/0152085 to Biller et al., PG Publication No. 2014/0203626 to Biller et al., PG Publication No. 2017/0001612 to Bauer et al., PG Publication No. 2017/0072920 to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/06/22